     Case: 4:18-cv-00250-DMB-RP Doc #: 55 Filed: 04/30/20 1 of 2 PageID #: 524




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

ANGELIQUE BRANCH and                                                                PLAINTIFFS
SHAMBERISHA HERNDON

V.                                                                   NO. 4:18-CV-250-DMB-RP

CARROLL COUNTY, MISSISSIPPI;
SHERIFF CLINT WALKER, in his
official capacity; and DEPUTY OFFICER
ROSHAUN DANIELS, in his individual
and official capacity                                                             DEFENDANTS


                                             ORDER

       On October 23, 2019, the plaintiffs filed a response to the defendants’ motion for summary

judgment. Doc. #49. Six separate exhibits were attached to the response. Docs. ##49-1 to 49-6.

On March 23, 2020, this Court struck the plaintiffs’ response because it did not comply with the

Local Civil Rules. Doc. #52. The plaintiffs were given the opportunity to refile their response but

were expressly instructed that “[i]f refiled, … no new or different exhibits may be filed with the

response.” Id. at 2.

       The plaintiffs refiled their response on April 3, 2020. Doc. #53. Five separate exhibits are

attached to their refiled response. Docs. ##53-1 to 53-5. Not only is there one less exhibit than

what was attached to the plaintiffs’ now-stricken October 23 response, a review of the five exhibits

reveals they are not the same documents originally filed. Specifically, entire depositions are

attached rather than the deposition excerpts attached to the plaintiffs’ initial response, compare

Docs. ##53-1 to 53-3 with Docs. ##49-1 to 49-3; the plaintiffs’ complaint was added as an exhibit,

see Doc. #53-5; and there is no longer an exhibit comprised of Branch’s medical records or an
       Case: 4:18-cv-00250-DMB-RP Doc #: 55 Filed: 04/30/20 2 of 2 PageID #: 525




exhibit consisting of a policy and procedure manual. 1 Because the plaintiffs failed to comply with

the instructions in the March 23 order, their refiled response [53] is STRICKEN. Within seven

days from the entry of this order, the plaintiffs may refile their response in compliance with the

March 23 order.2

         While reviewing the exhibits, the Court noticed that certain of the plaintiffs’ exhibits

contained personal and sensitive information. Since the plaintiffs’ original response and refiled

response have been stricken, the exhibits containing personal and sensitive information [49-4][49-

5][53-4] are RESTRICTED to access only by the parties.3

         SO ORDERED, this 30th day of April, 2020.

                                                                 /s/Debra M. Brown
                                                                 UNITED STATES DISTRICT JUDGE




1
 These failures undoubtedly caused the inconsistency in the letter designations of some exhibits. For instance,
Herndon’s medical records were initially filed as Exhibit E, see Doc. #49-5, but were refiled as Exhibit D, see Doc.
#53-4.
2
  To the extent any refiled documents contain personal and sensitive information, the plaintiffs may want to consider
redacting such information. It is the responsibility of the parties and their counsel, not the Court, to protect personal
and sensitive information. See L.U. Civ. R. 5.2.
3
  The Court has discretion to seal judicial records after “balanc[ing] the public’s common law right of access against
the interests favoring nondisclosure.” S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 847 (5th Cir. 1993). The plaintiffs’
strong interest in protecting their personal information outweighs the minimal effect on the public’s right of access,
particularly since the documents have been stricken.
